DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2019-019655 filed February 6, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
June 15, 2022
Amended
1, 3
Under Examination
1-3


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 8-13 “heating…while maintaining all amorphous alloy ribbons other than the one amorphous alloy ribbon…of the laminated body within a temperature range less than the crystallization starting temperature” and lines 20-27 “wherein a crystallization and a generation of heat thereby are propagated from the one amorphous alloy ribbon at the one end to the other amorphous alloy ribbon at the other end…as a result of the heating…to manufacture a plurality of nanocrystalline alloy ribbons…”. 
Claim 1 lines 14-19 “wherein an ambient temperature around the laminated body is held after the heating the laminated body…”.
Claim 1 lines 15-16 “the laminated body is maintained within a temperature range in which the laminated body can be crystallized by heating”. 
Response to Arguments
	In the remarks filed June 15, 2022, the applicant argues claim 1 has been amended for clarity (Remarks pg. 4 para. 5).
	The claim amendments filed June 15, 2022 introduced new 112(a) and 112(b) rejections as detailed below.
Claim Interpretation
	Claim 1 lines 16-20 “after heating the first amorphous alloy ribbon to the second temperature, propagating crystallization and generation of heat…” is given the following  claim interpretation. Claim 1 line 16 “after heating the first amorphous alloy ribbon to the second temperature” refers back to claim 1 lines 10-15, which also require “maintaining the remaining amorphous alloy ribbons within a temperature range less than the crystallization starting temperature”.  Therefore, claim 1 line 16 “after heating…” refers back to after heating the first amorphous alloy ribbon while maintaining the remaining amorphous alloy ribbons as recited in lines 10-15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 line 3 “pressurizing the laminated body in the lamination direction” fails to comply with the written description requirement. Amended claim 1 recites the steps of forming  a laminated body, heating to a first temperature, holding, heating a first amorphous alloy ribbon to a second temperature, and propagating. The pressurizing step as claimed is performed anytime during the process of claim 1 after forming of the laminated body, such as before, during, or after the steps of heating to a first temperature, holding, heating a first amorphous alloy ribbon to a second temperature, and/or propagating. However, applicant’s specification, such as in [0074] and [0075], only supports pressurizing after heating the end portion in the lamination direction of the laminated body to the second temperature range in the second heat treatment step because it enhances crystallization transmission. Therefore, claim 2 is broader than what is supported by the specification.
Claim 3 lines 3-5 “bringing a heat dissipating member into contact with the amorphous alloy ribbon at the opposite end of the laminated body” fails to comply with the written description requirement. Amended claim 1 recites the steps of forming  a laminated body, heating to a first temperature, holding, heating a first amorphous alloy ribbon to a second temperature, and propagating. The bringing into contact of the heat dissipating member as claimed is performed anytime during the process of claim 1 after forming of the laminated body, such as before, during, or after the steps of heating to a first temperature, holding, heating a first amorphous alloy ribbon to a second temperature, and/or propagating. However, applicant’s specification, such as in [0076], only supports it being performed before or after heating the end portion of the laminated body to a second temperature range to effectively suppress heat accumulation. Therefore, claim 3 is broader than what is supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 “holding the laminated body in an ambient temperature” and lines 21-25 “wherein the ambient temperature is a temperature range in which the laminated body crystallizes by propagation of the generation of heat after heating the first amorphous alloy ribbon to the second temperature range” renders the claim indefinite.  It is unclear if and/or how the step of “holding the laminated body in an ambient temperature” is related to the crystallization by propagation of the generation of heat after heating the first amorphous alloy ribbon to the second temperature range.
The ambient temperature range is recited in lines 21-24 as being one in which “the laminated body crystallizes by propagation of the generation of heat after heating the first amorphous alloy ribbon to the second temperature range”. It is unclear if and/or how the holding of the ambient temperature is or is not related to the propagating crystallization step of lines 16-20. 
The holding step does not recite a duration and it is not recited as occurring during any subsequent steps, such as heating a first amorphous alloy ribbon at one end of the laminated body in a lamination direction to a second temperature and/or propagating crystallization. The “holding the laminated body in an ambient temperature” is only required to be performed “after heating the laminated body to the first temperature”. For example, the holding step could be required to be present only 1) before heating to a second temperature, 2) during heating to a second temperature, but not propagating, or 3) during both heating to a second temperature and propagating.
In applicant’s specification [0021]-[0026], [0047]-[0068] are related to applicant’s claimed manufacturing of a laminated body process. In particular [0022], [0056], and [0057] discuss the ambient temperature, including how it relates to the heating to a first temperature, heating a first end of the laminated body to a second temperature, and propagation of crystallization. Also [0058]-[0067] discuss the relationship between respective heat amounts. 
In [0022] applicant’s specification recites “after the first heat treatment step, the ambient temperature around the laminated body 10 is held such that the whole laminated body 10 is maintained within the temperature range in which the crystallization of the whole laminated body 10 can occur by heating the whole first split ribbon 2A to the second temperature range in the second heat treatment step.” It appears that applicant’s specification indicates the “holding the laminated body in an ambient temperature” occurs during the subsequently claimed “heating…to a second temperature” and the “propagation crystallization…” steps.
Claim 3 lines 3-5 “the amorphous alloy ribbon at the opposite end of the laminated body” renders the claim indefinite. There is insufficient antecedent basis. It is unclear what the claimed amorphous alloy ribbon is opposite to and which end of the laminated body is “the opposite end”. 
Claim 2 is rejected as depending from claim 1.
Related Art
Idei (JP 2016-197646 machine translation)
	Idei teaches manufacturing a nanocrystalline soft magnetic alloy ([0001]) by laminating a sheet-shaped amorphous alloy ([0020]) with holes in the core metal ([0023]) into which a heat conductive member is inserted ([0026]-[0028]) then coating with a thermal conductivity higher than the amorphous alloy in contact with the heating element such that the covered is in a state where heat can be transferred to the heated body ([0029], [0030])  .
	In Idei the entirety of the alloy body is coated with a heating element such that during heating the entirety of the body is heated, which does not read on heating a first amorphous alloy ribbon at one end of the laminated body in a lamination direction to a second temperature range equal to or more than the crystallization starting temperature and propagating crystallization and generation of heat through the laminated body from the first amorphous alloy ribbon to an amorphous alloy ribbon at the opposite end of the laminated body in a lamination direction.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or suggest a method for manufacturing a laminated body by forming a laminated body by laminating a plurality of amorphous alloy ribbons, heating the laminated body to a first temperature range less than a crystallization starting temperature of the amorphous alloy ribbon, holding the laminated body in an ambient temperature, heating a first amorphous alloy ribbon at one end of the laminated body in a lamination range to a second temperature range equal to or more than the crystallization temperature, while maintaining the remaining amorphous alloy ribbons within a temperature range less than the crystallization starting temperature, then propagating crystallization and generation of heat through the laminated body from the first amorphous alloy ribbon to an amorphous alloy ribbon at the opposite end of the laminated body in a lamination direction to manufacture a plurality of nanocrystalline alloy ribbons in which the plurality of amorphous alloy ribbons are crystallized in the laminated body, wherein the ambient temperature is a temperature range in which the laminated body crystallizes by propagation of the generation of heat after heating the first amorphous alloy ribbon to the second temperature range in combination with the other limitations recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735